Title: To Alexander Hamilton from George Cabot, 11 October 1800
From: Cabot, George
To: Hamilton, Alexander


Brookline [Massachusetts] Saturday Oct.~ 11th. 1800
My dear sir
Your letter of the 2d did not reach me until last evening, it having been accidentally detained at the Stage house in this village several days. The President is on the point of departure for the Seat of Govt so that no opportunity of conveyance by a private Gentleman cou’d be found, I have therefore sent your letter by a sure hand to the post office whence it undoubtedly goes in the President’s regular package of letters to Quincy this day. I have chosen this method as more sure of reaching his own hand than if I had sent it by a Servant who wou’d have been obliged to deliver it perhaps to another servant instead of the President or his Secretary. our people after all their scolding seem now to admit more generally that Massachusetts ought fairly to vote for A & P but you know that we can only give conjectures until the meeting of our legislature. altho’ I am not “an influential man” & wish I was not thought to be, I expect at least one & if printed several copies of your justificatory letter.
Dr. Dwight is here stirring us up to oppose the Demon of Jacobinism. a new paper to be entitled the “New England Anti-jacobin” is to be published at Boston & circulated as extensively as possible especially thro New England. the labors of many good men are expected in its support & you among the rest. some good may reasonably be expected from it in the dissemination of useful truth in correcting some of the dangerous errors embraced by the Federalists in uniting & keeping them united & in some measure preparing them for the evils they cannot shun. but the object is too vague & the means too inconstant to satisfy all our anxieties.
the President has been endeavering to be calm & discreet & has discovered a desire to be visited by the Individuals of the “Damned Faction” whom he has formerly proscribed.
your’s affectionately
G Cabot
